Name: Commission Regulation (EC) No 753/1999 of 12 April 1999 amending Council Regulation (EC) No 1705/98 as regards the list of UNITA persons established pursuant to paragraph 11 of Security Council Resolution 1127 (1997) and the names and addresses of competent national authorities
 Type: Regulation
 Subject Matter: European construction;  international security;  Africa;  parliament
 Date Published: nan

 Avis juridique important|31999R0753Commission Regulation (EC) No 753/1999 of 12 April 1999 amending Council Regulation (EC) No 1705/98 as regards the list of UNITA persons established pursuant to paragraph 11 of Security Council Resolution 1127 (1997) and the names and addresses of competent national authorities Official Journal L 098 , 13/04/1999 P. 0003 - 0006COMMISSION REGULATION (EC) No 753/1999of 12 April 1999amending Council Regulation (EC) No 1705/98 as regards the list of UNITA persons established pursuant to paragraph 11 of Security Council Resolution 1127 (1997) and the names and addresses of competent national authoritiesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1705/98 of 28 July 1998 concerning the interruption of certain economic relations with Angola in order to induce the "UniÃ £o Nacional para a IndependÃ ªncia Total de Angola" (UNITA) to fulfil its obligations in the peace process, and repealing Council Regulation (EC) No 2229/97(1), and in particular Article 9 thereof,Whereas it is necessary to supplement Annex VII and amend Annex VIII to Regulation (EC) No 1705/98 on the basis of pertinent notifications from the Committee created pursuant to Resolution 864 (1993) of the United Nations Security Council and from the Netherlands,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1705/98 is amended as follows:1. Annex VII is replaced by the text in the Annex to this Regulation.2. In Annex VIII, under the heading "Netherlands", the following is added: " Ministerie van FinanciÃ «nDirectie Wetgeving, Juridische en Bestuurlijke ZakenPostbus 20201 2500 EE Den Haag Tel. (0031-70) 342 79 43 ".Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 April 1999.For the CommissionLeon BRITTANVice-President(1) OJ L 215, 1.8.1998, p. 1.ANNEX"ANNEX VIILIST OF SENIOR OFFICIALS OF UNITA AND ADULT MEMBERS OF THEIR IMMEDIATE FAMILIESName - Title1. Aleluia, Bikingui, Colonel2. Apolo, Pedro Felino, Brigadier3. Arlindo, "Mindo", Colonel4. Armindo, JÃ ºlio "Tarzan", General5. Bandua, Jacinto, General6. Baptista, JoÃ £o (Zaboba), Colonel7. Big Jo, Zito Anjolela, Brigadier8. Camalata, AbÃ ­lio, General9. Campos, Alex, Brigadier10. Chicala, Mbaca, Secretary Youth Organisation11. Chimuco, Vaso Mbundi InÃ ¡cio, General12. Chinjamba, AndrÃ ©, Colonel13. Chiquele, Chaves, Brigadier14. Chissende, Ezequias Almeida "Buffalo Bill", Brigadier15. Chiulo, AntÃ ³nio Chiyulo Cheya, General16. Chiwale, JosÃ © Samuel, General17. Dachala, Marcial, Secretary Information18. De Bala, Assobio, General19. Dembo, AntÃ ³nio SebastiÃ £o, Vice-President20. Deolindo, Jonas, Colonel21. Ecolelo, Eliote, Brigadier22. Epalanga, ArcÃ ¡dio, General23. Epalanga, Leonardo "NATO", Colonel24. Epalanga, Samuel Martins, General25. Franca, Joaquim Rufino, Brigadier26. Gato, Aniceto Silas, Brigadier27. Gato, Paulo Lukamba, Secretary-General28. Gerson, JosÃ © AntÃ ³nio "Catrukas", Colonel29. Grito, Morais, Brigadier30. Junjuvi, Arkindo V.H. "Zaboza", Brigadier31. Kalipe, Rafael da Silva, Brigadier32. Kaluassi, Oseias, Colonel33. Kalunda, Afonso Figueiredo Pinto, Colonel34. Kalungulungo, TerÃ ªncio, Brigadier35. Kamanha, AndrÃ ©, Brigadier36. Kanhanga, Alberto, Brigadier37. Kapingala, JosÃ © Maria, Colonel38. Katata, DemÃ ³stenes Fio "Veneno", Brigadier39. Kibidy, Lucas Chissuaka "Kibidy", Brigadier40. Kulunga, Francisco, General41. Liahuka, Tony, Brigadier42. Londoimbali, Nganga, Colonel43. Ludevina, Odeth, Secretary Youth Organisation44. Lumay, Mbalau Vituzi, General45. Machado, Sabino, Colonel46. Mahungo, Elias Pedro "Kalias", General47. Malaquias, DeÃ ³genes RaÃ ºl "ImplacÃ ¡vel", General48. Matos, Abelardo Benjamin, Brigadier49. Mbule, JosÃ © Major, Brigadier50. Miguel, Alberto MÃ ¡rio Vasco "Vatuva", General51. Mussili, Ã lvaro, Brigadier52. Pelembe, Florindo, Brigadier53. Pena, Camy, Brigadier54. Perestrelo, Bartolomeu, Brigadier55. Pindi, AndrÃ © Provincial, Secretary56. Rhino, EstevÃ £o Cassesse, General57. Sabino, Sakutala, Colonel58. Sachiambo, Aida ElÃ ­dio Paulo, Brigadier59. Sachiambo, Tony, Colonel60. Sepalalo, Altino, General61. Savimbi, Jonas Malheiro, President62. Sequeira, JosÃ ©, Brigadier63. Soc, Fernando, Brigadier64. Tchacala, Alcides, Secretary Foreign Affairs65. Tchindandi, JoÃ £o Batista "Black Power", General66. Tchiteculo, Amadeu, General67. Veneno, Cheltox Cilivondela, Brigadier68. Victor, Arthur Correia, Deputy Secretary-General69. Vieira, Antero Morais, Brigadier70. Vianana, Arthur Santos, General71. Yembe, Anetro Kufana, GeneralSenior UNITA representatives abroadGERMANY72. Mulato, Joaquim Ernesto/Mr - RepresentativePORTUGAL73. Wambebe, Issac/Mr - RepresentativeUNITED KINGDOM74. Kandeya, AmÃ ­lcar JosÃ © Mateus/Mr - RepresentativeUNITED STATES75. Muekalia, Domingos Jardo/Mr - Representative76. Santa, Jaime Azevedo Vila/Mr - RepresentativeAdult members of the immediate family of senior officials of UNITAPORTUGALName77. Sapalalo, Anabela/Ms78. Sapalalo, Anatilde/Ms79. Sapalalo, Alice/MsUNITED KINGDOM80. Chingufo Kandeya, CÃ ¢ndida Ester/Ms"